401 F.2d 533
UNITED STATES of America, Appellee,v.Robert Thomas BLAKEMORE, Appellant.
No. 12255.
United States Court of Appeals Fourth Circuit.
Oct. 4, 1968.

C. V. Spratley, Jr., U.S. Atty., and John D. Schmidtlein, Asst. U.S. Atty., for appellee.
James H. Raby, Alexandria, Va., for appellant.
Before SOBELOFF, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Adjudged guilty by the District Court, on a verdict of the jury, of unlawfully detaining and delaying mail intrusted to him as a postal employee, 18 U.S.C. 1703, Robert Thomas Blakemore appeals.  We see no substance in the points he urges for reversal.  The evidence justified the verdict and no error is apparent in the trial.  Argument is deemed unnecessary on this appeal and the judgment of conviction will be sustained.


2
Affirmed.